In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Iberia, 16th Judicial District Court Div. E, No. 04-1397; to the Court of Appeal, Third Circuit, No. KW 14-00226.
Granted. The court of appeal erred to the extent that it granted respondent Michael Quinn partial relief and vacated his habitual offender adjudication and sentence. State ex rel. Melinie v. State, 93-1380 (La.1/12/96), 665 So.2d 1172 precludes consideration of any habitual offender adjudication error on collateral review. See State v. Cotton, 09-2397 (La.10/15/10), 45 So.3d 1030 (“[A] habitual offender adjudication ... constitutes sentencing for purposes of Melinie and La.C.Cr.P. art. 930.3, which provides no vehicle for post-conviction consideration of claims arising out of habitual offender proceedings, as opposed to direct appeal of the conviction and sentence.”). Respondent’s habitual offender *800adjudication and sentence are therefore reinstated.